DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 3, filed 07/18/2022, with respect to objections have been fully considered and are persuasive.  The objection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: “a joining end located at an end of the main body portion on the single-layer busbar side and in which the laminated plurality of busbars are incapable of mutual displacement relative to each other, the joining end being joined to the end of the single-layer busbar” that is not disclosed in the prior art of record and upon further search, examiner did not find prior art that would disclose the above allowable limitations.
Heusler (US2019/0013631), Scharkowski (US20200153124), and Koizumi (US20200389005) are the closest prior art of record.
Regarding Claim 1. Hesuler teaches, in Fig. 2, a conductive structure, comprising: a single-layer busbar (2) that is formed in a plate shape and constitutes a conductive path of a vehicle (see Fig. 1) ([0033]); and 
Koizumi teaches, in Fig. 2, a multi-layer busbar (10) that is configured by laminating a plurality of busbars which are formed as plates thinner than the single-layer busbar (see Fig. 2) and that is joined to an end of the single-layer busbar and constitutes the conductive path ([0015]), wherein the multi-layer busbar includes a main body portion in which at least some of the laminated plurality of busbars are capable of mutual displacement relative to the busbars adjacent thereto (see Fig. 2),  
Scharkowski teaches, in Fig. 3C, a joining structure (4) located at an end of the main body portion on the single-layer busbar side (20b) and in which the laminated plurality of busbars (20a) are incapable of mutual displacement relative to each other (due to 4 and 6), the joining end being joined to the end of the single-layer busbar (see Fig. 3c).
The combinations of the three references does not teach a joining end located at an end of the main body portion on the single-layer busbar side and in which the laminated plurality of busbars are incapable of mutual displacement relative to each other, the joining end being joined to the end of the single-layer busbar.
Similar reasoning can be made for the other claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848